DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous objection to the drawings and relevant claim rejections have been withdrawn in view of persuasive argument dated 1/7/2022.
Terminal Disclaimer
The terminal disclaimer filed on 1/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10811097 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim(s) 1-15 are allowed.
	The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Publication No. 20180308551, and in light of such record as a whole under 1302.14 MPEP guidance, and also in view of persuasive arguments dated 1/7/2022, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 12 and 15: A semiconductor device comprising: a memory string coupled between a source line and a bit line, the memory string including at least one source select transistor, a plurality of 5memory cells, and at least one drain select transistor, wherein a channel region of the memory string includes a first channel region at one side of a selected memory cell among the plurality of memory cells and a second channel region at the other side of the selected memory cell; and a control logic configured to boost the first channel region, apply a 10pre-program bias to a gate electrode of the selected memory cell such that electrons are injected into a space region of the selected memory cell, and apply a program bias to the gate electrode. While in regard to claim 12: A semiconductor device comprising: a memory string coupled between a source line and a bit line, the memory string including at least one first select transistor, a plurality of 5memory cells, and at least one second select transistor, wherein a channel region of the memory string includes a first channel region at one side of a selected memory cell among the plurality of memory cells and a second channel region at the other side of the selected memory cell; and a control logic configured to couple the memory string to the 10source line or the bit line, turn off a selected memory cell, increase a level of word lines coupled to unselected memory cells among the plurality of memory cells to a pass bias such that the first channel region and the second channel region have different potential levels, increase a level of a word line coupled to the selected memory cell to a pre-program bias 15greater than the pass bias, and apply a program bias to the word line coupled to the selected memory cell. And in regard to claim 15: A semiconductor device comprising: 37a source line; a bit line; a plurality of memory cells including a selected memory cell, a first group of unselected memory cells between the source line and the 5selected memory cell, and a second group of unselected memory cells between the selected memory cell and the bit line; a first channel region including channel regions of the first group of unselected memory cells; a second channel region including channel regions of the second 10group of unselected memory cells; and a control logic suitable for: boosting one of the first and second channel regions; applying a pre-program bias to the selected memory cell; and 15applying a program bias to the selected memory cell and a pass bias to the unselected memory cells, wherein the pre-program bias is less than the program bias and greater than the pass bias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827